DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 7/9/21. As directed by the amendment: no claims have been amended, claim 1 has been canceled, and new claims 2-27 have been added. Thus, claims 2-27 are presently pending in the application.
Allowable Subject Matter
Claims 2-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejections set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a predetermined amount of time,” however claim 15 already recites that the drying mode is operated for a predetermined amount of time. It is unclear if the language is reciting a different predetermined amount of time or the same predetermined amount of time. 
Claim 2 recites “the heater plate” and “the heater wire” which both lack proper antecedent basis.
Claim 3 recites “a heater wire” however a heater wire is already recited in claim 2. Therefore, it is unclear if applicant is referring back to the heater wire of claim 2 or introducing a new and different heater wire. 
Claim 4 recites “a heater plate” however a heater plate is already recited in claim 2. Therefore, it is unclear if applicant is referring back to the heater plate of claim 2 or introducing a new and different heater plate. 
Any remaining claims are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 recites “wherein power is maintained to the first heater during the drying mode” however it appears that this limitation is recited in claim 2 since claim 2 recites “powering the heater wire in the tube” and the first heater and the heater wire appear to be the same heater. 
Claim 21 recites “wherein the drying mode is activated for a predetermined amount of time” which appears to be the same limitation as recited in claim 15 which states “operating the drying mode for a predetermined time.”  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Any remaining claims are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon et al. (2008/0072900) in view of Daniell et al. (5,558,084) and Froehlich et al. (5,551,419).
Regarding claim 15, in fig. 1, 8 and 14 Kenyon discloses a breathing assistance apparatus comprising: a housing (outer walls of structure in fig. 1) comprising an inlet (inlet 108 of blower 50, Fig. 8) and an outlet (outlet 662 of the humidifier 150, Fig. 14); a tube coupled to the outlet [0185]; a blower (fan 90, Fig. 8) integrated into the housing; a heater 632, but is silent regarding a sensor configured to monitor temperature within the tube. However, Daniell teaches a sensor 9 configured to monitor temperature within the tube, a heater plate temperature sensor 8 and a tube heater 10. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kenyon’s breathing assistance apparatus with the addition of a heater plate temperature sensor, tube heater and tube temperature sensor, as taught by Daniell, for the purpose of preventing condensation (Col. 2, ll. 64-Col. 3, ll. 3) and regulating the temperature of the gases delivered to the patient (Col. 3, ll. 19-27). The modified Kenyon discloses a controller [0161][0233], but is silent regarding that the controller having stored instructions to operate a drying mode, wherein the drying mode is initiated after a therapy session, the drying mode comprising the following steps: operating the drying mode for a predetermined time; operating the blower at a predetermined time at a predetermined motor speed. However, Froehlich teaches a controller having stored instructions to operate a drying mode, wherein the drying mode is initiated after a therapy session (when the mask is off, gas flow continues, which dries the tube coupled to the outlet Col. 10, ll. 65-Col. 11, ll. 30), the drying mode comprising the following steps: operating the drying mode for a predetermined time (15 minutes Col. 11, ll. 5-9); operating the blower at a predetermined time at a predetermined motor speed (15 minutes at low pressure (Col. 11, ll. 5-9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Kenyon’s controller with stored instructions to operate a drying mode after a therapy session, the drying mode comprising operating the drying mode for a predetermined time; operating the blower at a predetermined time at a predetermined motor speed, as taught by Froehlich, for the purpose of conserving energy when the mask is off (Col. 10, ll. 65-Col. 11, ll. 30). The modified Kenyon discloses that the controller has stored instructions during the drying mode to monitor a temperature within the tube to maintain the temperature within a predetermined temperature (the controller continues to monitor the temperature in the tube to maintain the temperature within a predetermined temperature with respect to the ambient Col. 3, ll. 4-27 Daniell).
Regarding claim 16, the modified Kenyon discloses a humidifier (Fig. 14 Kenyon) integrated into the housing (Fig. 1 Kenyon) and comprising a removable chamber ([0174] Kenyon)
Regarding claim 17, the modified Kenyon discloses the heater is a heater plate (632 Kenyon) positioned in the humidifier (Fig. 14 Kenyon).
Regarding claim 18, the modified Kenyon discloses a tube heater (10 Daniell) is activated for a predetermined time (time determined by the user, the heater and apparatus are turned off after use by switch 20, Col. 4, ll. 10-16 Daniell).
Regarding claim 19, the modified Kenyon discloses the heater is a heater wire (10 Daniell) disposed within the tube.
Regarding claim 20, the modified Kenyon discloses power is maintained to the heater during the drying mode (the heater remains on, Col. 11, ll. 5-18 Froehlich).
Regarding claim 21, the modified Kenyon discloses the drying mode is activated for a predetermined amount of time (15 minutes Col. 11, ll. 5-9 Froehlich).
Regarding claim 22, the modified Kenyon discloses the drying mode is activated for at least 15 minutes (Col. 11, ll. 5-9 Froehlich).
Regarding claim 23, the modified Kenyon discloses the drying mode is activated after the treatment of the patient is completed (when the mask is removed, Col. 11, ll. 5-9 Froehlich).
Regarding claim 24, the modified Kenyon discloses the drying mode is configured to evaporate any condensate from an inner surface of the tube (a low pressure mode remains on when the mask is removed, which will evaporate at least some condensate Col, 11, ll. 5-9 Froehlich, especially depending on if the heater is set at a low temperature or turned off [0207] Kenyon).
Regarding claim 25, the modified Kenyon discloses that the drying mode further includes operating the blower at a predetermined speed to generate a predetermined flow rate (Col, 11, ll. 5-9 Froehlich).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon, Daniell, and Froehlich, as applied to claim 15 above, in further view of Hewson et al. (6,435,180).
Regarding claim 26, the modified Kenyon does not explicitly recite that the blower is configured to generate a flow rate of 20 L/min. However, Hewson discloses that a blower is configured to generate a flow rate of 20 L/min (Col. 7, ll. 44-46). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Kenyon’s blower with a blower configured to generate a flow rate of 20 L/min, as taught by Hewson, for the purpose of providing an alternate flow rate depending on the particular user’s needs.

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenyon, Daniell, and Froehlich, as applied to claim 15 above, in further view of Bird (5,862,802).
Regarding claim 27, the modified Kenyon is silent regarding that the drying mode further includes operating the blower to generate pulses of gas flow. However, Bird teaches flows that are delivered in pulses (Col. 14, Il. 1-7). It would have
been obvious to one of ordinary skill in the art at the time the invention was made to
modify the modified Kenyon’s flow with the addition of pulsed flow, as taught by Bird, for
the purpose of providing an alternate flow type for dislodging mucus from the user’s
lungs.
Double Patenting
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26 of U.S. Patent No. 8,893,715 in view of Kenyon et al. (2008/0072900). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the patented claim and the instant claim are minor and obvious from each other. The patented claims 1 and 26 fail to recite a housing comprising an inlet and an outlet, the tube coupled to the outlet; a blower integrated into the housing, a removable chamber and the humidifier is integrated into the housing. However, Kenyon teaches a housing (outer walls of structure in fig. 1) comprising an inlet (inlet 108 of blower 50, Fig. 8) and an outlet (outlet 662 of the humidifier 150, Fig. 14); a tube coupled to the outlet [0185]; a blower (fan 90, Fig. 8) integrated into the housing; a removable chamber [0174] and the humidifier is integrated into the housing (Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patented claims’ apparatus with the housing, blower and chamber as claimed, as taught by Kenyon, for the purpose of providing an alternate breathing apparatus configuration having the predictable results of providing humidified breathing gas to a user.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 27 and 30 of U.S. Patent No. 8,893,715 in view of Kenyon et al. (2008/0072900). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the patented claim and the instant claim are minor and obvious from each other. The patented claims 2, 5, 27 and 30 fail to recite a housing comprising an inlet and an outlet; a tube coupled to the outlet; and a blower integrated into the housing. However, Kenyon teaches a housing (outer walls of structure in fig. 1) comprising an inlet (inlet 108 of blower 50, Fig. 8) and an outlet (outlet 662 of the humidifier 150, Fig. 14); a tube coupled to the outlet [0185] and a blower (fan 90, Fig. 8) integrated into the housing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patented claims’ apparatus with the housing and blower as claimed, as taught by Kenyon, for the purpose of providing an alternate breathing apparatus configuration having the predictable results of providing humidified breathing gas to a user.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,839,759 in view of Kenyon et al. (2008/0072900). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the patented claim and the instant claim are minor and obvious from each other. The patented claim 1 fails to recite a housing comprising an inlet and an outlet, the tube coupled to the outlet; a blower integrated into the housing, a removable chamber and the humidifier is integrated into the housing. However, Kenyon teaches a housing (outer walls of structure in fig. 1) comprising an inlet (inlet 108 of blower 50, Fig. 8) and an outlet (outlet 662 of the humidifier 150, Fig. 14); a tube coupled to the outlet [0185]; a blower (fan 90, Fig. 8) integrated into the housing; a removable chamber [0174] and the humidifier is integrated into the housing (Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patented claim’s apparatus with the housing, blower and chamber as claimed, as taught by Kenyon, for the purpose of providing an alternate breathing apparatus configuration having the predictable results of providing humidified breathing gas to a user.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 8,893,715 in view of Kenyon et al. (2008/0072900). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the patented claim and the instant claim are minor and obvious from each other. The patented claims 2 and 3 fail to recite a housing comprising an inlet and an outlet; a tube coupled to the outlet; and a blower integrated into the housing. However, Kenyon teaches a housing (outer walls of structure in fig. 1) comprising an inlet (inlet 108 of blower 50, Fig. 8) and an outlet (outlet 662 of the humidifier 150, Fig. 14); a tube coupled to the outlet [0185] and a blower (fan 90, Fig. 8) integrated into the housing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patented claims’ apparatus with the housing and blower as claimed, as taught by Kenyon, for the purpose of providing an alternate breathing apparatus configuration having the predictable results of providing humidified breathing gas to a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blackmer et al. (4,955,372) to a humidifier system with a drying mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785